UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7737


KENNETH VALENTINE AWE,

                       Plaintiff – Appellant,

          v.

GEORGE HINKLE, VDOC Regional Administrator; ROSP          WARDEN
MATHENA, Warden; ROSP ASS/WARDEN WALRATH, A/Warden,

                       Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:14-cv-00178-JLK-RSB)


Submitted:   February 12, 2015            Decided:   February 19, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth V. Awe, Appellant Pro Se. Kate Elizabeth Dwyre, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kenneth   V.   Awe   appeals   the   district     court’s   order

granting summary judgment in favor of the defendants in Awe’s 42

U.S.C. § 1983 (2012) action.      On appeal, we confine our review

to the issues raised in the Appellant’s brief.            See 4th Cir. R.

34(b).   Because    Awe’s   informal   brief   does   not   challenge   the

basis for the district court’s disposition, Awe has forfeited

appellate review of the court’s order.          Accordingly, we affirm

the district court’s judgment.         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                 AFFIRMED




                                   2